Seevers, J.
The amount in controversy being less than $100, we are required to determine questions which have been certified by the court.
oate<oí<3towncoñciuSveeon county. I. The plaintiff furnished aid to a poor person, as he claims, and upon the account presented to the board of supervisors for allowance was the following: “We, undersigned, trustees of Salt Creek township, Tama county, Iowa, hereby certify we have carefully examined the within bill, and that the several items thereof were necessary and proper, and were furnished by J. B. Mussel to the pauper therein named, at our request; that the prices charged therefor are reasonable, and that said bill is correct; and we recommend that the sum of $85.40 be allowed thereon. ” [Signed by the trustees.] The defendant pleaded that the aid was not “ furnished at the request of said trustees, or on their order.” And we are asked whether the defendant can be “ permitted to show, by oral testimony of said trustees, that such aid was not furnished at the request or by the order of said trustees, and is such certificate conclusive as to the facts certified and thus put in issue.” We think this question must be answered in the negative, and that the certificate is conclusive on the county. Under the statute, their determination partakes of a judicial character, and settles the relations of the parties, in the absence of fraud.
__ald t0 ouíeVthánP residence. II. It was conceded that the pauper was a resident of Toledo township, but was temporarily in Salt Creek' township, and while there his leg was broken. We are asked whether, under such circumstances, the trustees 0f the latter township could lawfully furnish him aid. It further appears that the physician hav*103ing the pauper in charge refused to have him moved. This question must be answered in the affirmative. ^Code, § 1365.)
Affirmed.